142 N.J. 570 (1995)
667 A.2d 188
NANCY STRUBE, PLAINTIFF-APPELLANT,
v.
THE TRAVELERS INDEMNITY COMPANY OF ILLINOIS (T.I.L.) INDIVIDUALLY AND D/B/A THE TRAVELERS COMPANIES, WEBSTER M. GRIMM AND C.I.A.P.N.J., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued October 23, 1995.
Decided December 6, 1995.
Craig J. Hubert argued the cause for appellant (Brotman & Graziano, attorneys; Mr. Hubert and Dennis S. Brotman, of counsel and on the brief).
Michele M. Fox argued the cause for respondent The Travelers Indemnity Company of Illinois, etc. (Kenney & Kearney, attorneys; Ms. Fox and Ralph R. Smith, 3rd, on the brief).
C. Edward Speidel argued the cause for respondent Webster H. Grimm, improperly pleaded as Webster M. Grimm (Golden, Rothschild, Spagnola & DiFazio, attorneys).
Marc L. Dembling argued the cause for respondent C.I.A.P.N.J. (Berlin, Kaplan, Dembling & Burke, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Baime's opinion of the Appellate Division, reported at 277 N.J. Super. 236, 649 A.2d 624 (1994).
STEIN and COLEMAN, Justices, dissenting.
We would reverse, substantially for the reasons expressed in Judge Kestin's dissenting opinion, reported at 277 N.J. Super. 236, 649 A.2d 624 (1994).
For affirmance  Chief Justice WILENTZ, and Justices HANDLER, POLLOCK, O'HERN and GARIBALDI-5.
For reversal  Justices STEIN and COLEMAN-2.